Citation Nr: 0519956	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-04 859	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to a higher initial evaluation for general 
anxiety disorder, currently rated as 50 percent disabling.

4.  Entitlement to a higher initial evaluation for gastritis 
with gastroesophageal reflux disease, currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for colon 
polyps/hemorrhoids, currently rated as noncompensable (0 
percent disabling). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1994 to May 1999.

2.  On approximately July 13, 2005, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant, through the American Legion (his 
authorized representative), that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  The 
appellant, through the American Legion (his authorized 
representative), has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


